— Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered March 1, 2011 in a proceeding pursuant to CPLR article 78. The judgment, among other things, directed respondent City of Buffalo to return petitioner to the eligible list of firefighters.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on July 25 and 27, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Fahey, Carni and Sconiers, JJ.